818 F.2d 1284
Sandra C. SCHULTZ and Robert C. Braun, Plaintiffs-Appellees,v.Russell FRISBY, et al., Defendants-Appellants.
No. 85-2950.
United States Court of Appeals,Seventh Circuit.
April 6, 1987.

Appeal from the United States District Court for the Eastern District of Wisconsin, No. 85 C 1018, John W. Reynolds, Judge.
Before BAUER, Chief Judge.


1
Prior report:  7th Cir., 807 F.2d 1339.


2
A majority* of the circuit judges in regular active service have voted to grant the suggestion for rehearing en banc in the above cause.


3
The panel decision of December 8, 1986 is VACATED pursuant to Internal Operating Procedure 5(f).



*
 Circuit Judge Kenneth F. Ripple did not participate in the consideration of this matter